Title: To George Washington from Major General William Heath, 27 March 1780
From: Heath, William
To: Washington, George


          
            
              Dear General,
              Roxbury [Mass.] march 27. 1780
            
            I have been honor’d with yours of the 2d Inst. respecting Capt. Cartwright & beg your Excellency to accept my thanks for your determination respecting him.
            A Resolve of the General Assembly of this State of which the enclosed is Copy, was sent to me the 24th Inst. I am endeavoring to detain three Commission’d Officers and one Serjeant from each Regt belonging to the Massachusetts Line for the purpose express’d in the resolve, but, as your Excellencys orders required the Officers to join their respective Corps by the first of April, which is nearly arrived, I apprehend the number proposed will not now be found in the State. If your Excellency should approve the measure, will it not be expedient to have the number mentioned immediately compleated or increased, by Sending a number of Officers from West point? As the Companies are very weak, I beg leave to submit to your Excellency whether a number of Officers will not be more essentially employed on this than on any other Service at this time; If your Excellency should approve of it, I would request a signification of your pleasure to Major General Howe on the subject

as soon as may be convenient. The plan which I have proposed in consequence of the Resolve, is to have the recruiting officers dispersed through out the State and assiduously apply themselves to recruiting: the Premium given by the State is very generous; & will be an inducement to exertion. the recruits as soon as muster’d to be sent to Boston, Worcester, or Springfield as may be nearest or most convenient. A Commission’d Officer, one of the three retain’d, beginning with one from the eldest Regiment to march from Boston every monday with such recruits, Soldiers whose furlough’s are out, and deserters, as may be found at that rendezvous, with wch the Officer is to proceed to Worcester & Springfield, & having collected those from the last mentioned places, to West point, & deliver the recruits &c. to the Corps to which they respectively belong—Any other mode shall be adopted which your Excellency may think proper to direct. there are at present two impediments in the way of successfully recruiting—One is the want of money for the Continental bounty—the other, Cloathing for the recruits. There is in the hands of Mr Depy paymaster General Hancock, a small sum of public money. Colo. Crane, who has enlisted upwards of thirty men, is applying to me to obtain from Mr Hancock a sum to pay the Continental bounty to those men. I have informed him that upon his presenting a list of the mens names and a certificate that they have not received their Continental bounty, I will desire Mr Hancock to advance the sum necessary, but that I have no right to order it.
            As to Cloathing the recruits immediately upon their enlisting, or before they march through the Country, your Excellency is sensible that nothing will have a greater tendency to please the recruits, or more induce others to inlist—indeed, Colo. Crane informes me that some of the recruits are so destitute of Cloathing that they actually suffer in the Barracks. this, will tend to wound the Service at a stage of the recruiting when every thing should conspire to promote it. Shoes, Hose, & Shirts can be obtain’d from the State Store, but Coats, Vests, Breeches, Blankets & Hatts, cannot. I request your Excellencys opinion & direction on the several matters before mentioned.
            A ship, prize to the Dean frigate arrived at Boston a few days since with between 4 & 500 puncheons of Rum, & on the 23d Inst. a ship prize to the Aurora of Marblehead arrived at that Port laden with 1600 barrels Flour, 1400 blls Beef & Pork & some dry goods. I have the honor to be With the greatest respect Your Excellencys Most obedient Servt
            
              W. Heath
            
          
          
            The Ship carried into Marblehead is one of a fleet of Victuallers bound to New york.
          
         